Colcock, J.
delivered the opinion of the Court.
The decree in this case is conclusive against the defendants, so long'as it remains of force. If the facts be as stated, the decree might have been reversed on an appeal: And yet some doubt might be entertained, whether the receipt of the former administrator could have had any effect upon the proceedings against his successor, who is accountable only for what comes into his hands unadminisiered. The decree, however, being subsequent to the reeeipt, is conclusive upon this Court, until reversed.